DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duty of Disclosure, Candor, and Good Faith
2.         MPEP 2001 Duty of Disclosure, Candor, and Good Faith
37 C.F.R. 1.56  Duty to disclose information material to patentability
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97(b) -(d)  and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. 

(c)  Individuals associated with the filing or prosecution of a patent application within the meaning of this section are:
(1) Each inventor named in the application;
(2) Each attorney or agent who prepares or prosecutes the application; and
(3) Every other person who is substantively involved in the preparation or prosecution of the application and who is associated with the inventor, the applicant, an assignee, or anyone to whom there is an obligation to assign the application.

(e) In any continuation-in-part application, the duty under this section includes the duty to disclose to the Office all information known to the person to be material to patentability, as defined in paragraph (b) of this section, which became available between the filing date of the prior application and the national or PCT international filing date of the continuation-in-part application.
MPEP 2001.06(b)  Information Relating to or From Copending United States Patent Applications 
The individuals covered by 37 CFR 1.56  have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. This may include providing the identification of pending or abandoned applications filed by at least one of the inventors or assigned to the same assignee as the current application that disclose similar subject matter that are not otherwise identified in the current application. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56  cannot assume that the examiner of a particular application is necessarily aware of other applications which are "material to patentability" of the application in question, but must instead bring such other applications to the attention of the examiner. See Regeneron Pharm., Inc. v. Merus B.V., 144 F. Supp. 3d 530, 560 (S.D.N.Y. 2015), and Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003). For example, if a particular inventor has different applications pending which disclose similar subject matter but claim patentably indistinct inventions, the existence of other applications must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are "material to patentability" of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.

3.         The following co-pending applications which include similar claimed subject matter, (see applicable double patenting rejections below) were found by the instant Examiner (via not disclosed by Applicant to the instant Examiner or in the applications listed below (i.e., “must be disclosed to the examiner of each of the involved applications”), wherein each of the following applications below share the same Applicant (Contemporary Amperex Technology Co., Limited), at least one common inventor, and the same legal representation:
17/113,025 (=US 2022/0013755)
17/113,038 (=US 2022/0013853)
17/113,042 (=US 2022/0013854)
17/123,092 (= US 2022/0013849)

Election/Restrictions
4.	Applicant’s election without traverse of Group I, claims 1-6, 9-11, 13-15, 22, 25-28 and 58, in the reply filed on 1/14/2022 is acknowledged.  Claims 52 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Objections
5.	Claims 2, 4, 13, and 25 are objected to because of the following informalities: 
	Claim 2, line 5 should amend “the battery cell” to “the at least one battery cell” to invoke full and proper antecedent basis.
	Claim 4, line 6 should amend “the battery cells” to “the- plurality of battery cells” to invoke full and proper antecedent basis.
	Claim 13, 3 should amend “the battery cells” to “the plurality of battery cells” to invoke full and proper antecedent basis.
 at least one battery cell” to invoke full and proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 3 and claim 6, and thus dependent claim 9, claim 11, and thus dependent claims 13-14, and claim 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the feature that, “…the thermal management component is configured to be damaged when the pressure relief mechanism is actuated, such that the fluid flows out.”  The feature is not clear in terms of the what entity the fluid flows out of (i.e., the battery, the thermal management component, both?).
	Claim 6 recites similar language in terms of “such that the fluid flows out” in two parts of the claim.   The feature is not clear in terms of the what entity the fluid flows out of (i.e., the battery, the thermal management component, both?).
Claim 11 recites “an avoidance chamber” at line 5 and fails to invoke proper antecedent basis given “an avoidance chamber” has previously been recited (see claim 5 from which claim 11 depends).
Claim 28 recites that there are “…wherein a plurality of pressure relief mechanisms are provided, the plurality of pressure relief mechanisms being arranged on one of the plurality of walls, or the plurality of pressure relief mechanisms being arranged on at least two of the plurality of walls.”  It is not clear if the  “a plurality of pressure relief mechanisms” are in addition to the already claimed “pressure relief mechanism” of claim 1, or if the claim fails to invoke proper antecedent basis such that the plurality of pressure relief mechanisms would include the already claimed pressure relief mechanism of claim 1.  It is further not clear from the claim whether the plurality of pressure relief mechanisms would or would not be required to be configured in the manner that the pressure relief mechanism of claim 1 is configured.  
	Appropriate correction is required. 

8.	Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what entity comprises “a plurality of pressure relief mechanisms.”  It appears that the intention is that it is the at least one battery cell based on the instant disclosure.
	Appropriate correction is required.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof).
	Regarding claim 1, Aikata teaches an energy storage module (“battery”) (Figs. 5-6), comprising: 
a plurality of battery cells 1, at least one battery cell of the plurality of battery cells comprising: 
a rupture valve 6 (“pressure relief mechanism”), the pressure relief mechanism being configured, when an internal pressure or temperature of the at least one battery cell 1 reaches a threshold, to be actuated to release the internal pressure (P73; Figs. 1-4); and 
a bus component 32 configured to electrically connect the plurality of battery cells 1 (Figs. 5-6),
wherein the pressure relief mechanism 6 and the bus component 32 are respectively arranged on different sides of the at least one battery cell 1, such that emissions from the at least one battery cell 1 are discharged in a direction away from the bus component 32 when the pressure relief mechanism 6 is actuated (Figs. 1-6; entire disclosure relied upon).  Figs. 1-2 and 6 of Aikata are reproduced below for convenience: 

    PNG
    media_image1.png
    535
    531
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    556
    537
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    509
    737
    media_image3.png
    Greyscale

	Regarding claim 25, Aikata teaches wherein the battery cell 1 further comprises a housing (Figs. 1-2) having an opening and enclosed by a plurality of walls, and a cover plate for closing the opening, and wherein the pressure relief mechanism 6 is arranged on at least one of the plurality of walls (P24).
Regarding claim 26, Aikata teaches wherein an outer surface of the pressure relief mechanism is flush with or recessed into an outer surface of the at least one wall as illustrated in Fig. 4.
Regarding claim 27, Aikata teaches wherein the pressure relief mechanism 6 is arranged at (broadly defined as in, on, or near”) a corner portion between two adjacent walls of the plurality of walls (Fig. 2).
s 1-3, 5-6, 9-11, 13, 15, 22, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2013/0095356).
Regarding claim 1, Shimizu teaches a battery 200, 210, 220, 230, 300, 310 (Figs. 2-11- all embodiments), comprising: 
a plurality of battery cells 100, at least one battery cell of the plurality of battery cells 100 comprising: 
a pressure release valve 14 (“pressure relief mechanism”), the pressure relief mechanism 14 being configured, when an internal pressure or temperature of the at least one battery cell reaches a threshold, to be actuated to release the internal pressure (P26); and 
a bus component (bus bar 33) configured to electrically connect the plurality of battery cells 100 (Figs. 8 and 10),
wherein the pressure relief mechanism 14 and the bus component 33 are respectively arranged on different sides of the at least one battery cell 100 (see Figs. 8, 10), such that emissions from the at least one battery cell 100 are discharged in a direction away from the bus component 33 when the pressure relief mechanism 14 is actuated (full disclosure relied upon).  
It is noted that in an alternative interpretation, the claimed “bus component” may be the combination of both bus bar 33 conductor part 34 of Shimizu; unless otherwise noted, just the bus bar 33 will be relied upon for the component in the dependent claims.
Regarding claim 2, Shimizu teaches the battery according to claim 1, further comprising: 
a thermal management component (30, 70, 21 – first interpretation or just 70, 21- second interpretation) (any of the embodiments taught- see Figs. 2a-8, 10), the thermal management component (30, 70, 21 OR 70, 21) being configured to accommodate a fluid (i.e., discharged 
Regarding claim 3, Shimizu teaches wherein the thermal management component (30, 70, 21 or 70, 21) is configured to be damaged when the pressure relief mechanism is actuated (component 70 opens or breaks- P35, 49-50, 55), such that the fluid (discharged gas from the cell) flows out.  
Regarding claim 5, Shimizu teaches wherein the thermal management component (30, 70, 21) further comprises: 
an “avoidance structure” (i.e., the through-hole that penetrates component 30), the avoidance structure being configured to provide an “avoidance space” (i.e., see the space illustrated in Figs. 2a-7) for allowing the pressure relief mechanism 14 to be actuated, and wherein the thermal management component (30, 70, 21) is attached to the plurality of battery cells 100 to form connection passage 40 (“an avoidance chamber”) between the avoidance structure (the through-hole) and the pressure relief mechanism 14, and wherein the avoidance structure is a through hole penetrating the thermal management component (30, 70, 21) (Figs. 2a-7).  
Alternatively (second interpretation), Shimizu teaches wherein the thermal management component (30, 70, 21) further comprises: 
 one-way open valve 70 (“an avoidance structure”) (optionally also including thinner portions 71) (at least Figs. 2a-2b, 3a-3b, 4a-4c), the avoidance structure (70 or 70, 71) being 
wherein the thermal management component (30, 70, 21) is attached to the plurality of battery cells 100 to form connection passage 40 (“an avoidance chamber”) between the avoidance structure 70 and the pressure relief mechanism 14.  
Regarding claim 6, Shimizu teaches wherein the avoidance structure (70 or 70, 71) (at least Figs. 2a-2b, 3a-3b, 4a-4c) (second interpretation of claim 5), comprises a bottom avoidance wall (illustrated) and a side avoidance wall (illustrated) surrounding the connection passage 40 (“avoidance chamber”), and the bottom avoidance wall is configured to be damaged when the pressure relief mechanism 14 is actuated, such that the emissions from the battery cell pass through the thermal management component (30, 70, 21), and the side avoidance wall is configured to be damaged when the pressure relief mechanism 14 is actuated, such that the fluid flows out (full disclosure; P35, 39, 43, 49, 55).
Regarding claim 9, Shimizu teaches wherein the side avoidance wall 70 forms a predetermined included angle with respect to a direction of the pressure relief mechanism 14 toward the thermal management component (30, 70, 21), and the predetermined included angle is illustrated as 45° (see Fig. 2b), the angle being emphasized below:

    PNG
    media_image4.png
    331
    386
    media_image4.png
    Greyscale


Regarding claim 10, Shimizu teaches wherein the the thermal management component (30, 70, 21) comprises “a relief mechanism” (70 is a one-way valve; has thinner portions 71, etc. in the varying embodiments) configured to be actuated when the pressure relief mechanism 14 is actuated (P35, 55), to allow at least the emissions from the battery cell 100 to be discharged through the thermal management component (30, 70, 21).
Regarding claim 11, Shimizu teaches the battery according to claim 5, further comprising: 
an exhaust passage 60 (“collection chamber”), the exhaust passage 60 (“collection chamber”) being configured to collect the emissions from the battery cell 100 and the thermal management component (30, 70, 21) when the pressure relief mechanism 14 is actuated, 
wherein [the] avoidance chamber 40 and the collection chamber 60 are isolated by the thermal management component (30, 70, 21), or the avoidance structure is in communication with the collection chamber (once 70 ruptures).
Regarding claim 13, Shimizu teaches the battery further comprising: 
a protective member (vent hole 22; protective in terms of allowing the damaging emissions to escape to protect the batteries 100 from caustic components and/or heat), wherein the protective member 22 is arranged on a side of the thermal management component (30, 70, 21) that is away from the [plurality of] battery cells 100, and the exhaust passage 60 (“collection 
Regarding claim 15, Shimizu teaches the battery further comprising (note the second interpretation presented in claim 2 is relied upon for the thermal management component (70, 21):  a cover body 21; a case shell 20, the case shell 20 and the cover body 30 jointly forming, in an enclosing manner, an accommodation chamber 50 (“electrical chamber”) for accommodating the plurality of battery cells 100 (Figs. 2-7).  
Regarding claim 22, Shimizu teaches wherein the thermal management component (70, 21) is a “bottom portion” of the case shell 20 (Figs. 2-11).  It is noted that top, bottom, left, right, etc. are dependent upon the orientation of the battery module 200, 210, 220, 230, 300, 310 (“battery”) wherein the claim does not define “bottom” relative to any other entity such that many interpretations exist.  Thus, in the instance the battery module is installed with the opposite orientation than that illustrated, the thermal management component (70, 21) would be a “bottom portion” of the case shell 20 as claimed in the same way that thermal management component 13 is a bottom portion 112a of case shell 112 (see Fig. 3 of the instant disclosure; i.e., they can be separate entities).  
Shimizu further discloses the case shell 20 further comprises a “side portion” (rib 24), the side portion being integrated or arranged inside the case shell 20 as illustrated (see at least Fig. 2).
            Regarding claim 25, Shimizu teaches wherein the [at least one] battery cell 100 (Fig. 1) further comprises a battery case 7 (“housing”) having an opening and enclosed by a plurality of walls (i.e., at least the top wall , bottom wall, and cylindrical wall as illustrated – Fig. 1), and a 
Regarding claim 26, Shimizu teaches wherein an outer surface of the pressure relief mechanism 14 is recessed into an outer surface of the at least one wall (Fig. 1).
Regarding claim 27, Shimizu teaches wherein the pressure relief mechanism 14 is arranged at (in, on, or near) a corner portion (i.e,. see top right corner in Fig. 1) between two adjacent walls (cylindrical wall and top wall) of the plurality of walls.  
Regarding claim 28, Shimizu teaches wherein there is release valve 14 (“a pressure relief mechanism”) and additionally opening portion 8a formed in terminal plate 8 that provides “a pressure relief mechanism” in that the gas is allowed to escape; thus Shimizu teaches that [the at least one battery cell 100] comprises a plurality of pressure relief mechanisms (14, 8a), the plurality of relief mechanisms (14, 8a) being arranged (indirectly) on one of the plurality of walls (i.e., at least the cylindrical wall), or the plurality of pressure relief mechanisms being arranged (indirectly) on at least two of the plurality of walls (Fig. 1).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


13.	Claims 1, 3, 5, 10-11, 13-14, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof).
The reference to Chu et al. (CN 209401662) is eligible as prior art under 35 U.S.C. 102(a)(1) with a publication date of 09-17-2019.  It is noted that there are no common inventors among the instant application and the '662 application.  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

Regarding claim 1, Chu teaches a battery 1 (Figs. 1-9, entire disclosure relied upon) comprising: 
a plurality of battery cells 10, at least one battery cell of the plurality of battery cells 10 comprising: 
an explosion-proof valve 100 (“pressure relief mechanism”), the pressure relief mechanism being configured, when an internal pressure or temperature of the at least one battery cell 10 reaches a threshold, to be actuated to release the internal pressure (see description of explosion proof valve in the disclosure); and 
terminals (not labeled, but so routine as to be immediately apparent and understood by one skilled in the art) at the opposite side from the explosion-proof valve 100 (“pressure relief mechanism”).
Chu does not explicitly teach, “…a bus component configured to electrically connect the plurality of battery cells, wherein the pressure relief mechanism and the bus component are 
In the same field of endeavor, Aikata teaches analogous art of an energy storage module (“battery”) (Figs. 5-6), comprising: a plurality of battery cells 1, at least one battery cell of the plurality of battery cells comprising a rupture valve 6 (“pressure relief mechanism”) configured in the manner claimed (P73; Figs. 1-4); and a bus component 32 configured to electrically connect the plurality of battery cells 1 in series (P98; Figs. 5-6), wherein the pressure relief mechanism 6 and the bus component 32 are respectively arranged on different sides of the at least one battery cell 1, such that emissions from the at least one battery cell 1 are discharged in a direction away from the bus component 32 when the pressure relief mechanism 6 is actuated (Figs. 1-6; entire disclosure relied upon), wherein Aikata teaches the benefits of arranging the rupture valve 6 (“pressure relief mechanism”) on the opposite side from the terminals 4, 5 and bus bar 32 (P28, 83-84).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the battery 1 of Chu such that it includes a bus component (i.e., the bus bar 32 of Aikata) configured to electrically connect the plurality of cells via the illustrated terminals in order to provide an electrically operative battery module connected in series that intrinsically increases the current thereof [note that without such the battery block would not be operative; the configuration being entirely standard and routine in the art], wherein given the location of the illustrated terminals and explosion-proof valve 100 (“pressure relief mechanism”) that are located on opposite sides from another of Chu, the modification thereof provides for the claimed feature of lines 8-11, wherein Aikata further 
Regarding claim 2, Chu teaches the battery further comprising: a thermal management component (at least 20, 21, 22, 26), the thermal management component being configured to accommodate a fluid (see cavity structure 21) to adjust temperatures of the plurality of battery cells, and the thermal management component (20, 21, 22, 26) being configured to be damaged (first seal 26 breaks) when the pressure relief mechanism 100 is actuated, such that the emissions from the battery cell pass through the thermal management component (at least 20, 21, 22, 26) (entire disclosure).  
Regarding claim 3, Chu teaches wherein the thermal management component (20, 21, 22, 26) is configured to be damaged (first seal 26 breaks) when the pressure relief mechanism is actuated, such that the fluid flows out [of the battery and into cavity 21; alternatively, see exhaust passage 240 that has another valve such that the gas (“Fluid”) is discharged outside battery box body 2).    
Regarding claim 5, Chu teaches wherein the thermal management component further comprises: 
an avoidance structure 200, the avoidance structure 200 being configured to provide a space for allowing the pressure relief mechanism 100 to be actuated (Figs. 8-9), and 
wherein the thermal management component (at least 20, 21, 22, 26) is attached to the plurality of battery cells 10 to form an avoidance chamber (i.e., the through-hole portion formed by 200) between the avoidance structure 200 and the pressure relief mechanism 100, or the avoidance structure 200 is a through hole penetrating the thermal management component (20, 21, 22, 26) (i.e., it penetrates 20).  
Regarding claim 10, Chu teaches wherein the thermal management component (20, 21, 22, 26) comprises a relief mechanism (seal 26) configured to be actuated when the pressure relief mechanism is actuated, to allow at least the emissions from the battery cell 10 to be discharged through the thermal management component (20, 21, 22, 26). 
Regarding claim 11, Chu teaches the battery according to claim 5, further comprising: 
3 of 8a collection chamber (cavity 21), the collection chamber being configured to collect the emissions from the battery cell 10 and the thermal management component (20, 21, 22, 26) when the pressure relief mechanism is actuated, 
the avoidance structure 200 is in communication with the collection chamber 21 (Figs. 8-9).  
Regarding claim 13, Chu teaches the battery further comprising: a protective member (exhaust passage 240), wherein the protective member (exhaust passage) is arranged on a side of the thermal management component (20, 21, 22, 26) that is away from the [plurality of] battery cells 10, and the collection chamber 21 is arranged between the thermal management component (20, 21, 22, 26) and the protective member (exhaust passage 240).
Regarding claim 14, Chu teaches the battery further comprising: 
a sealing member (one-way valve) arranged between the thermal management component (20, 21, 22, 26)  and the protective member (exhaust passage) 240 to seal the collection chamber 21.  
Regarding claim 25, Chu teaches wherein the [at least one] battery cell 10 further comprises a housing (illustrated in Figs. 2-4) including a plurality of walls, and wherein the pressure relief mechanism 100 is arranged on at least one of the plurality of walls.  

	Thus, the selection of a known housing (that of Aikata) for the housing of battery cell 10 of Chu is considered prima facie obvious given the selection of a known entity based on its suitability of  its intended use supports a prima facie obviousness determination [MPEP 2144.07; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Regarding claim 26, Chu teaches wherein an outer surface of the pressure relief mechanism 100 is flush with an outer surface of the at least one wall (see Fig. 7).
Regarding claim 27, Chu teaches wherein the pressure relief mechanism 100 is arranged at (broadly defined as “in, on, or near”) a corner portion between two adjacent walls of the plurality of walls (illustrated in Fig. 4).
Regarding claim 28, Chu fails to disclose [the at least one battery cell] comprises a   plurality of pressure relief mechanisms 100, the plurality of pressure relief mechanisms 100 being arranged on one of the plurality of walls, or the plurality of pressure relief mechanisms being arranged on at least two of the plurality of walls.  The court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, Section VI-B).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to duplicate the plurality of pressure relief 100 and arrange it .

14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) as applied to at least claims 1 and 2 above, and further in view of Kim (US 2018/0212208).
Regarding claim 4, Chu teaches wherein the thermal management component (at least 20, 21, 22, 26) comprises: 
a first plate 20, the first plate 20 being attached to the plurality of battery cells 10 (Figs. 8-9);
a second plate 22, the second plate 22 being arranged on a side of the first plate 20 that is away from the [plurality of] battery cells 10; and 
2 48a cavity structure 21 (“flow channel”), the flow channel 21 being formed between the first plate 20 and the second plate 20 for allowing the fluid to flow in the flow channel 21.  
Chu is silent as to the materials utilized for first plate 20 and second plate 22 or that they are each thermally conductive as claimed.  In the same field of endeavor, Kim teaches analogous art of a battery module, and teaches that it a known technique to utilize a thermally conductive polymer composition to form all or any component of a battery module (P45).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide first plate 20 and second plate 22 as thermally conductive components given Kim teaches it a known technique to utilize a thermally conductive polymer composition to form all or any component of a battery module (P45), the use thereof prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)].

15.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) as applied to at least claims 1, 2, and 5 above, and further in view of Shimizu et al. (US 2013/0095356).
Regarding claims 6 and 9, Chu fails to disclose the features presented.  In the same field of endeavor, Shimizu is directed to a battery module with analogous features including at least one battery 100 with a pressure relief mechanism 14, a thermal management component (70, 30, 21) including one-way open valve 70 (“an avoidance structure”) (optionally also including thinner portions 71) (at least Figs. 2a-2b, 3a-3b, 4a-4c), the avoidance structure (70 or 70, 71) being configured to provide a space for allowing the pressure relief mechanism 14 to be actuated (illustrated in Figs. 2a-2b), wherein the thermal management component (30, 70, 21) is attached to the plurality of battery cells 100 to form connection passage 40 (“an avoidance chamber”) between the avoidance structure 70 and the pressure relief mechanism 14 (claim 5); wherein the avoidance structure (70 or 70, 71) (at least Figs. 2a-2b, 3a-3b, 4a-4c) comprises a bottom avoidance wall (illustrated) and a side avoidance wall (illustrated) surrounding the connection passage 40 (“avoidance chamber”), and the bottom avoidance wall is configured to be damaged when the pressure relief mechanism 14 is actuated, such that the emissions from the battery cell 

    PNG
    media_image4.png
    331
    386
    media_image4.png
    Greyscale

Alternatively, with respect to claim 9 Shimizu teaches wherein the side avoidance wall 71 (see Fig. 3b) forms a predetermined included angle with respect to a direction of the pressure relief mechanism 14 toward the thermal management component (30, 70, 21), and the predetermined included angle is illustrated as 60° (see Fig. 3b).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the structure as presented in claims 6 and 9 that is a known configuration taught by Shimizu detailed above for a gas discharge structure of vented batteries to the analogous configuration of Chu in order to provide the predictable results of allowing for the presence of connection passage 40 (“avoidance chamber”) which allows independent communication between the associated one of the batteries and the exhaust passage 60, along with the use of plate 30 which achieves hermetic isolation of the accommodation section 50 from the exhaust passage and the sealing of connection passages 40 (P43-44).   

s 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) as applied to at least claims 1 and 2 above, and further in view of Yoo et al. (US 2020/0083575).
Regarding claim 15, Chu teaches the battery 1 further comprising: a case shell 22 that forms an electrical chamber for accommodating the plurality of battery cells (see Figs. 2, 5, and 8).  Chu fails to disclose a cover body that jointly forms the electrical chamber with the case shell 2.  In the same field of endeavor, Yoo teaches analogous art of a battery module including tray 200 (analogous to case shell 22 of Chu) that is paried with tray cover 500 (“cover body”) to jointly form the electrical chamber accommodating the batteries 100, wherein Yoo teaches that the batteries 100 are protected from the outside by tray 200 and cover 500 (P46; Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery module of Chu with the tray cover 500 (“cover body”) such that it pairs with case shell 22 given Yoo teaches such a configuration is known and provides the predictable result of protecting the batteries 100 from the outside (P46).
Regarding claim 22, Chu teaches wherein the thermal management component (20, 21, 22, 26) is a bottom portion of the case shell 22, and the case shell 22 further comprises a side portion (illustrated ridges in Fig. 8), wherein the side portion is integrated or arranged inside the case shell (Figs. 8-9).  

17.	Claims 58 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) and Yoo et al. (US 2020/0083575) as applied to at least claim 15 above, and further in view of Kato et al. (US 2017/0301965).
Regarding claim 58, the combination of references provides for the cover body 500 (of Chu) to be adjacent to the top of the cells and bus component of Chu as modified by Aikata; however, none of the references teaches that the distance between the cover body 500 and the bus bar/tops of the cells is less than 2 mm as claimed.  In the same field of endeavor, Kato discloses analogous art of a battery module and cover 1 (analogous to the cover body 21 of Shimizu), and that a space 37 has a distance between the inner side face of the side wall 2 of the battery cover 1 and the side face of the battery 31 of 1 mm or more and 15 mm or less (P247-2488; entire disclosure relied upon).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to adopt the known range as taught by Kato, overlapping with that claimed, for the distance between cover body 500 and the battery 10 (including bus component 32 located on the top surface thereof) of modified Chu given Kato teaches an analogous configuration and that the range of 1 mm or more and 15 mm or less is a suitable space distance between similar components (P247-2488; entire disclosure relied upon).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 


s 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2013/0095356) as applied to at least claims 1 and 2 above, and further in view of Kim (US 2018/0212208).
Regarding claim 4, Shimizu teaches wherein the thermal management component comprises: 
a first plate (either of 30 or 70), the plate being attached to the plurality of battery cells 100;
a second plate (21), the second thermally conductive plate being arranged on a side of the first plate (30 or 70) that is away from the battery cells 100 (Figs. 2, 3a, 4a, 5, 8, 10); and 
an exhaust passage 60 (“flow channel”), the exhaust passage 60 (“flow channel”) being formed between the first plate (either 30 or 70) and the second plate (21) for allowing the fluid to flow in the exhaust passage 60 (“flow channel”) (entire disclosure).
Shimizu is silent as to the materials utilized for first plate (30 or 70) and second plate (21) and/or that they are each thermally conductive as claimed.  In the same field of endeavor, Kim teaches analogous art of a battery module, and teaches that it a known technique to utilize a thermally conductive polymer composition to form all or any component of a battery module (P45).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide first plate (30 or 70) and second plate 21 as thermally conductive components given Kim teaches it a known technique to utilize a thermally conductive polymer composition to form all or any component of a battery module (P45), the use thereof providing the predictable result of allowing heat from the batteries to be thermally conducted away from the module via the module components.  Furthermore, the selection of a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)].

19.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2013/0095356) as applied to at least claims 1, 2, 5, 11, and 13 above, and further in view of Kruger (US 2018/0047959).
Regarding claim 14, Shimizu fails to disclose the battery further comprises a sealing member arranged between the thermal management component  (30, 70, 21) and the protective member (vent hole 22) to seal the exhaust passage 60 (“collection chamber”).
In the same field of endeavor, Kruger teaches analogous art of a battery module with a gas exhaust system in which a self-closing, one-way pressure relief valve 128 (“sealing member”) is located in opening of the rear of duct (i.e., analogous to vent hole) that collects discharge gases from a plurality of battery cells (Fig. 2; P17-19), wherein the valve 128 prevents oxygen from flowing to battery module via the duct ensuring thermal runaway remains oxygen starved (P19).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide vent hole 22 (“protective member”) of Shimizu with a self-closing, one-way pressure relief valve 128 (“sealing member”) given Kruger teaches an analogous configuration with said features, wherein the use of valve 128 in said location prevents oxygen from flowing to battery module via the duct ensuring thermal runaway remains oxygen starved (P19).

58 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2013/0095356) as applied to at least claims 1, 2, and 15 above.
Regarding claim 58, Shimizu teaches wherein the cover body 21 is adjacent to the bus component (33, 34) – utilizing the second interpretation noted in the rejection of claim 1.  Shimizu fails to disclose the distance between cover body 21 and the bus component (33, 34) is “less than 2 mm,” although there is intrinsically some distance between the two:  1) either in the top to bottom direction as illustrated in Fig. 8 that would be a result of the thickness of components 70 and 30 as the conductor part 34 is located on the top surface of the cell as illustrated with only these elements therebetween, or 2) either in the left to right direction illustrated in Fig. 8 that would be a result of the diameter of the cells 100 and the distance conductor 34 is made to curve/extend outward from the top of the cell before bending downward as shown).  The courts have held the following:
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

	Thus, it is considered an obvious expedient to determine the appropriate thickness of the relevant components, and thus the distance between and among the relevant components such that each may satisfactorily provide the functions intended for each while minimizing cost and .  

21.	Claim 58 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2013/0095356) as applied to at least claims 1, 2, and 15 above, and further in view of Kato et al. (US 2017/0301965).
Regarding claim 58, Shimizu teaches wherein the cover body 21 is adjacent to the bus component (33, 34) – utilizing the second interpretation noted in the rejection of claim 1.  Shimizu fails to disclose the distance between cover body 21 and the bus component (33, 34) is “less than 2 mm,” although there is intrinsically some distance between the two:  1) either in the top to bottom direction as illustrated in Fig. 8 that would be a result of the thickness of components 70 and 30 as the conductor part 34 is located on the top surface of the cell as illustrated with only these elements therebetween, or 2) either in the left to right direction illustrated in Fig. 8 that would be a result of the diameter of the cells 100 and the distance conductor 34 is made to curve/extend outward from the top of the cell before bending downward as shown.  
In the same field of endeavor, Kato discloses analogous art of a battery module and cover 1 (analogous to the cover body 21 of Shimizu), and that a space 37 has a distance between the inner side face of the side wall 2 of the battery cover 1 and the side face of the battery 31 of 1 mm or more and 15 mm or less (P247-2488; entire disclosure relied upon).  In the case where the prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to adopt the known range as taught by Kato, overlapping with that claimed, for the distance between cover body 21 and the battery 100 (including bus component  34 located on the top surface thereof) given Kato teaches an analogous configuration and that the range of 1 mm or more and 15 mm or less is a suitable space distance between similar components (P247-2488; entire disclosure relied upon).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

Double Patenting
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

23.	Claims 1-6, 9-11, 13-15, 22, 25-28 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/113,025 in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof).  This is a provisional nonstatutory double patenting rejection.

Therefore, it would have been obvious to one having ordinary skill in the art to provide the positional arrangement of, “…the bus component and the pressure relief mechanism are respectively arranged on different sides of the at least one battery cell such that emissions from the at least one battery cell are discharge in a direction away from the bus component when the pressure relief” as taught by Aikata to the '025 application independent claims in view of the beneficial results of such a configuration as taught by Aikata at P28, 83-84.  
The dependent claims of the instant application are found in the '025 application claims and are accordingly rejected under this heading.
    
Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada (US 2016/0293926) teaches a battery (Fig. 12) comprising a plurality of cells 10, at least one of which comprises a gas release valve 17 (“pressure relief mechanism”) configured, when an internal pressure or temperature of the at least one battery cell reaches a threshold, to be actuated to release the internal pressure (P54), terminals 22, 24 and a bus component (bus bar 54) that electrically connect the plurality of cells (P88; Fig. 12), wherein the .  

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729